DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Cox, US 4,610,111)

Regarding claim 1, Cox discloses: An adjustable stroke mechanism for a random orbital machine comprising (Fig. 1, attachment for a hand-held power drill): 
a housing (Fig. 1, body portion 1) having a central axis  (Fig. 1, axis 3) and a wall  (Col. 2, line 30, “The curved wall of the recess is slotted as at 5, the slot extending over 180.degree. of arc, the wall being stepped as at 5a round the periphery of the slot”)enclosing a cavity (Claim 9, “a cavity in said body and containing a nut”); 
at least one counterweight (Fig. 3, eccentric 6) movably disposed within the cavity; 
a mounting assembly (Fig. 5, bore 8) disposed within the cavity, the mounting assembly including a workpiece attachment mechanism (Fig. 4, tubular guide 21); 
a stroke adjustor (Fig. 3, screw and nut 24-25, connected to the eccentric 6) coupling the at least one counterweight with the mounting assembly, the stroke adjustor enabling the counterweight and mounting assembly to move with respect to one another such that a distance between the counterweight and the mounting assembly is variably adjusted which, in turn, variably adjusts a stroke radius of the workpiece attachment mechanism with respect to the central axis of the housing (Col. 3, line 1, “A nut 25 (indicated in FIG. 2) is placed in a recess 12 of the eccentric 6 and the latter is then placed into the circular recess 4 in the body portion 1 and secured in place by a screw 24 inserted through the slot 5 (as indicated in FIG. 1), and into the recess 12 through a hole in the wall thereof where it screws into the nut 25. The head of the screw 24 seats on the step 5a. The eccentric 6 is thus held in the recess 4 but can be rotated relatively thereto with limits determined by the length of the slot 5 after loosening the screw 24. In this way, the degree of eccentricity of the axis 9 relative to the axis 3 is continuously variable between the limits determined by the length of the slot 5.”).

Regarding claim 9, Cox anticipates the device of claim 1.  Therefore, under MPEP 2112.02, Process Claims [R-07.2015], the method of claim 9 is also anticipated, and therefore rejected.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the specific structure regarding the stroke adjustor ring and cam mechanism in regards to the overall structure of the stroke mechanism. 

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Cox, US 4610111.

Conclusion


                                                   

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731